                                                                  1
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  2
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4   FRED HEIDARPOUR, ET AL.,                           Case No.: 18-cv-00250-YGR
                                                                  5
                                                                                  Plaintiffs,                            ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                  6                                                      REPORT AND RECOMMENDATION; GRANTING
                                                                             v.                                          IN PART AND DENYING IN PART RENEWED
                                                                  7                                                      MOTION FOR DEFAULT JUDGMENT
                                                                  8   EMPIRE CAPITAL FUNDING GROUP INC.,
                                                                                                                         DKT. NOS. 26, 30
                                                                  9                Defendant.
                                                                 10

                                                                 11

                                                                             The Court has reviewed the Report and Recommendation (Dkt. No. 30, “Report”) on the
                               Northern District of California




                                                                 12
United States District Court




                                                                 13   Renewed Motion of Plaintiffs Fred Heidarpour and Abante Rooter and Plumbing Inc. for Default
                                                                 14   Judgment (Dkt. No. 26) issued by Magistrate Judge Kandis A. Westmore. No party has filed an
                                                                 15   objection to the Report. The Court finds the Report correct, well-reasoned and thorough, and adopts
                                                                 16   it in every respect. Plaintiffs adequately remedied the deficiencies the Court identified in its Order
                                                                 17   (Dkt. No. 25) declining to adopt the first Report and Recommendation (Dkt. No. 19) and denying the
                                                                 18   initial Motion for Default Judgment (Dkt. No. 16) without prejudice. The Court now has sufficient
                                                                 19   information to enter default judgment against defendant.
                                                                 20          Accordingly, and for the reasons set forth in the Report, plaintiffs’ Renewed Motion for
                                                                 21   Default Judgment is GRANTED IN PART AND DENIED IN PART, and default judgment shall be
                                                                 22   entered in favor of plaintiffs and against defendant Empire Capital Funding Group, Inc., in the total
                                                                 23   amount of $75,475.00, which amount shall be apportioned $74,000.00 for plaintiff Heidarpour,
                                                                 24   $1,000.00 for plaintiff Abante Rooter and Plumbing, Inc., and $475.00 in costs.
                                                                 25          This terminates Docket Nos. 26 and 30.
                                                                 26          IT IS SO ORDERED.
                                                                              January 30, 2019
                                                                      Dated: _____________                              _______________________________________
                                                                 27
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                 28                                                        UNITED STATES DISTRICT COURT JUDGE
